Citation Nr: 0331665	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome, including as secondary to service-connected 
disability of shell fragment wound of the right neck with 
limitation of motion and pain of right shoulder and arm with 
damage to Muscle Group XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

On April 15, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Fort Wayne, 
Indiana, for any treatment for TMJ 
syndrome or symptoms, shell fragment 
wound of the right neck, limitation of 
motion and pain of the right shoulder and 
arm, and damage to Muscle Group XX, 
during the period of 1955 and 1956.  
Please obtain the following types of 
records: Notes, Consults, Imaging (X-Ray, 
MRI, CT scan), and Problem List/Confirmed 
Diagnoses.

2.  After the development request in the 
above paragraph has been completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a dental and oral examination.  
Send the claims folder to the VA medical 
examiner for review of the relevant 
documents in the claims file.  

	Request the VA dental and oral 
examiner to do the following:  Please 
examine the veteran to determine whether 
the veteran currently has TMJ syndrome, 
and to determine the nature and etiology 
of any current disability of TMJ 
syndrome, including the questions of 
whether any current disability of TMJ 
syndrome was directly caused by the 
impact of in-service mortar explosion, 
and whether any current disability of TMJ 
syndrome is secondary to (caused by or 
aggravated by) the veteran's service-
connected disability of shell fragment 
wound of the right neck with limitation 
of motion and pain of right shoulder and 
arm with damage to Muscle Group XX.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by you should 
be conducted.  You should review the 
claims file and indicate in writing that 
the relevant portions of the claims file 
have been reviewed in conjunction with 
the examination.  After examination of 
the veteran, you should render current 
diagnosis(es) for the veteran's reported 
TMJ symptomatology.  

You should offer the following opinions:  

If TMJ syndrome is diagnosed, what is the 
most likely etiology of any currently 
diagnosed TMJ syndrome?  
If TMJ syndrome is diagnosed, is it at 
least as likely as not that the currently 
diagnosed TMJ syndrome was caused by the 
mortar injury in service that caused the 
veteran's shell fragment wound 
disability?

If TMJ syndrome is diagnosed, is it at 
least as likely as not that the currently 
diagnosed TMJ syndrome was either caused 
by or aggravated by (that is, permanently 
increased in severity because of) the 
veteran's service-connected disability of 
shell fragment wound of the right neck 
with limitation of motion and pain of 
right shoulder and arm with damage to 
Muscle Group XX? 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


